McCLÉLLAN, j.
I concur in the foregoing opinion except in the particular that it treats the matter of a jury trial under Code, § 2312.
In the first place, there is no assignment of error complaining of any denial of a jury trial by the court below. Indeed, it satisfactorily appears from the transcript that the issues were in fact submitted to a jury; the omissions being simply to recite that fact and to reproduce the verdict in the judgment entry. But, as stated, the assignments of error bring no complaint on that account. Hence all that is or may be said in respect to a jury trial in this contest is dicta, merely. Secondly, in Huntsville v. Pulley, 187 Ala. 367, 371, 372, 65 South. 405, 407, it was said: “It has been the clear policy of our people, as exemplified by Constitutions and statutes, to submit all issues of fact in courts of *331law to the verdict of a jury, even where the Constitution does not so require. And hence * * ' * we think it is a sound rule of construction to hold that when original or appellate jurisdiction of any cause is vested by law in jury courts, and trial by jury is not plainly inhibited, a jury must be impaneled and a verdict rendered thereon, as in ordinary cases, unless a jury trial is waived by the parties.”
Unless there is something in the statute to except it from the application of the quoted doctrine of the Pulley Case, it is very clear that the word “court,” as used in that statute, should be held to include the jury as the agent for the performance of its function in determining issues of fact required to be submitted to and determined by the court. The only reason suggested (aside from the provisions of the act of 1915 [Acts 1915, p. 824], which was not in effect when this case was tried), js~tharir in codifying section 4083 of the Code of 183Ginto what is now section 2305 of the Code of 1907, the express direction that a jury should be impaneled was omitted. A careful reading of section 2305 of the Code of 1907 will disclose that after the purchaser or other person claiming’'under him has failed in a suit, and the further provisions of section 2305 are sought to .be availed of by motion of the plaintiff, no issues of fact that may be determined by evidence delivered ore tenus is open for the consideration and determination of the court; whereas it is made the duty of the court by section 2312 to ascertain and adjudge the amount of a reasonable attorney’s fee for the plaintiff’s attorney in bringing the suit. Under the former statute (section 2305) the ascertainment of the amount for which judgment shall be rendered against the defendant in favor of the plaintiff is but a process of calculation; whereas under the latter statute (section 2312) the court must ascertain, necessarily from opinions of witnesses, the amount of a reasonable attorney’s fee. It thus appears that the two sections involve materially different processes on the part of the court. Unless waived, a trial by jury ought to be accorded a party before a judgment is rendered against him, which must include the amount of an attorney’s fee for his adversary. Section 2312 being new to the Code of 1907 and new to our law, has in it no such factor as the indicated elimination from what is now section 2305 of the Code.
Anderson, C. J., and Gardner, J., concur in the foregoing opinion of McClellan, J.